Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
Claims 2, 18 and 27-29 cancelled.
Claims 1, 3-17 and 19-28 are pending in this application.
Claims 1, 3-5, 19-23, 25 are belong to elected invention, along with non-elected claims 6-17, 24 and 26.
Response to Argument
Applicant's arguments with respect to claims, have been considered but are moot in view of the new claim interpretation rejections using the same previously applied references.  It is submitted that Hammerschmidt still discloses the argued claimed limitations.  Please see the rejections below for details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 19-23 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hammerschmidt (US. Pub. 2016/0308266) in view of Hanein et al. (US. Pub. 2011/0121258)
Regarding claim 1, Hammerschmidt discloses a semiconductor device, comprising: an Integrated Circuit (IC) package (10), comprising: a semiconductor chip (30); and an embedded antenna  (21) formed within a Redistribution Layer (RDL) (e.g. a soldering pad on a circuit board (not shown) along with the antenna 21 and RF chip 30 coupled by a chip contact 31, see paragraph [0029]) coupled to the semiconductor chip (30), wherein the RDL is configured to transport a Radio Frequency (RF) signal between the semiconductor chip and the embedded antenna; and a plastic waveguide (52) attached to the IC package (e.g. the plastic waveguide 52 having a connector housing 50 which is being partially arranged/merged within the housing 10 of the Integrated Circuit (IC) package, see para. [0025]) and configured to transport the RF signal between the embedded antenna and outside of the IC package; wherein the plastic waveguide is arranged at least partially within the IC package ([0029], Fig. 1-4 and Fig. 10). 

    PNG
    media_image1.png
    183
    422
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    152
    396
    media_image2.png
    Greyscale

Reproduced from US. Pub. 2016/0308266.
Hammerschmidt do not explicitly teach that the embedded resonator arranged between the antenna and the plastic waveguide is a spherical resonator.
Hanein et al. teach a rectifying antenna device comprise a spherical shape dielectric resonator (62) for enabling communication between optical devices ([0104]-[0105], Fig. 5C).
Therefore, it would have been obvious to one having ordinary skill in the art would have motivation to configure a resonator (21’) of Hammerschmidt to be spherical/ball shape resonator as recognized by Hanein et al. as an alternative configuration for improving communication between optical devices (Hanein’s [0104]-[0105]).
Hammerschmidt in view of further discloses that the plastic waveguide (52) is configured to extend in a longitudinal direction; wherein longitudinal plastic waveguide is configured to extend from a side of the IC package; wherein the antenna (21) is formed in a vertical direction (see Fig. 1 – Fig. 4 and Fig. 12).
Regarding claims 19-21, Hammerschmidt further discloses an air gap arranged between the antenna and the plastic waveguide (52); wherein the plastic waveguide (52) is attached to an outside (e.g. to an outside of housing 10) of the IC package; wherein the plastic waveguide is a Polymer Microwave Fiber (PMF) (i.e. plastic fiber 52) (see Fig. 1 – Fig. 4 and Fig. 12).
Regarding claims 22-23 and 25, Hammerschmidt further discloses that the IC package is a Wafer Level Package (WLP); wherein the semiconductor chip is Monolithic Microwave Integrated Circuit (MMIC) chip; wherein the semiconductor chip is arranged to be in a face-down orientation (see Fig. 1 – Fig. 4 and Fig. 10 - Fig. 12).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883